Third District Court of Appeal
                               State of Florida

                           Opinion filed April 10, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D19-118
                          Lower Tribunal No. 17-7166
                             ________________


                              Juan A. Jiménez,
                                    Petitioner,

                                        vs.

                   Granada Insurance Company, et al.,
                                  Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Thomas J. Rebull, Judge.

       Davis, Giardino & Hrivnak, P.A., and Wayne T. Hrivnak (West Palm Beach),
for petitioner.

      Hinshaw & Culbertson LLP, and James H. Wyman, for respondent Granada
Insurance Company.

Before EMAS, C.J., and SCALES and MILLER, JJ.

      SCALES, J.
      In this petition for writ of certiorari, Juan Jimenez, a non-party movant below,

argues that the trial court departed from the essential requirements of the law in

failing to grant Mr. Jimenez’s motion for a protective order directed toward two non-

party subpoenas served on Infinity Auto Insurance Company (“Infinity Auto”) and

Western Heritage Insurance Company (“Western Heritage”). Because Mr. Jimenez

has failed to demonstrate the requisite irreparable harm, we lack jurisdiction to hear,

and therefore dismiss, the instant petition. See CQB, 2010, LLC v. Bank of New

York Mellon, 177 So. 3d 644, 645 (Fla. 1st DCA 2015) (“The requirement of

material, irreparable harm is jurisdictional. We must dismiss the petition if it is not

met.”).

      In October 2015, respondent Carlos Martinez was injured when the bicycle

he was riding collided with a vehicle driven by petitioner Juan Jimenez.           Mr.

Martinez thereafter filed a personal injury action against Mr. Jimenez’s employer,

respondent Ben Auto Service, Corporation (“Ben Auto”), and the vehicle’s owner,

Henry Auto Broker Finance, LLC (“Henry Auto”). As to Ben Auto, Mr. Martinez

alleged that the employer was liable for Mr. Jimenez’s negligence because the

subject accident allegedly occurred during the course and scope of Mr. Jimenez’s

employment. As to Henry Auto, Mr. Martinez alleged that the vehicle owner was

liable for Mr. Jimenez’s negligence because Mr. Jimenez allegedly operated the

vehicle with Henry Auto’s knowledge, consent and permission.



                                          2
      Ben Auto was an insured under a commercial garage liability policy through

respondent, Granada Insurance Company (“Granada”). In March 2017, Granada

filed the instant declaratory judgment action against Ben Auto and Mr. Martinez,

seeking a declaration that Granada is not required to defend and indemnify Ben Auto

in Mr. Martinez’s personal injury action because the subject accident allegedly did

not occur during the course and scope of Mr. Jimenez’s employment.

      In June 2018, Granada served non-party subpoenas for production of

documents without deposition on Infinity Auto, Mr. Jimenez’s personal automobile

insurer, and on Western Heritage, Henry Auto’s insurer.         The two non-party

subpoenas seek information contained in the insurers’ claims files – specifically, in

relevant part, any and all recordings, statements, and transcriptions of Mr. Jimenez

with respect to claims made in connection with the subject accident. Importantly,

while neither Infinity Auto nor Western Heritage objected to the non-party

subpoenas, Mr. Jimenez (Infinity Auto’s insured) moved for a protective order

arguing that no portion of the claims files should be produced because the claims

files are privileged work product.

      In ruling on Mr. Jimenez’s motions for a protective order, the trial court

ordered that Granada modify the two non-party subpoenas to reflect that the

requested documents be produced to Mr. Jimenez’s counsel so that counsel can: (i)

provide all non-privileged documents to Granada; and (ii) prepare and file a



                                         3
privilege log with respect to the remaining objected-to documents so that the trial

court can conduct an in camera inspection. In this Court, Mr. Jimenez seeks review

of the trial court’s order on his motions for protective order, via petition for writ of

certiorari.

       In Scottsdale Insurance Co. v. Camara De Comercio Latino-Americana De

Los Estados Unidos, Inc., 813 So. 2d 250, 252 (Fla. 3d DCA 2002), this Court

recognized both that an insurer’s “claims file is the insurer’s work product” and that

“the work-product privilege belongs solely to [the insurer].”          Neither of the

subpoenaed insurers – Infinity Auto nor Western Heritage – have objected to the

non-party subpoenas in the lower court; nor is either insurer a participant in the

instant petition. We therefore conclude that we lack certiorari jurisdiction because

Mr. Jimenez does not have the requisite standing to assert the work product privilege

on behalf of the two subpoenaed insurers; without standing, Mr. Jimenez cannot

establish the requisite irreparable harm.1

       Petition for writ of certiorari dismissed.




1
  Given our resolution, we need not and therefore do not, address the correctness of
the subject discovery order.

                                             4